Citation Nr: 1717914	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis. 


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1986, from January 1991 to May 1991, and from July 1991 to May 2008.  The Veteran also has additional periods of service in the United States Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA Regional Office (RO) in Oakland, California, which in pertinent part, granted service connection for right foot plantar fasciitis and assigned a 10 percent disability rating. 

In October 2014, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's service-connected bilateral plantar fasciitis with plantar spurs of the right foot is manifested by subjective complaints of pain, without objective evidence of severe marked deformity with pain on manipulation and use accentuated, or indication of swelling on use or characteristic callosities. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for plantar fasciitis of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Codes (DCs) 5276, 5299 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 
The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, they define the obligation of VA to assist a claimant in obtaining this evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if pre-adjudication notice is not provided or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Prior to the initial adjudication of the claim, the Veteran was informed of what evidence is necessary to substantiate a claim for service connection and of her and VA's respective duties for obtaining evidence in a December 2009 VCAA letter. The RO's August 2011 rating decision has since granted service connection for plantar fasciitis with plantar spurs of the right foot.  Under the law, because the original claim has been granted and she has appealed the "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been substantiated and proven.  Notice is no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and statement of the case (SOC) control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  

A SOC was provided in September 2012, discussing the "downstream" claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning the higher initial rating for the claim on appeal. For these reasons, VA has satisfied its duty to notify. 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs), VA outpatient treatment records, private treatment records, and arranged for VA compensation examinations in November 2010 and May 2015 to assess the etiology and severity of her service-connected plantar fasciitis of the right foot, which, as mentioned, is now the determinative downstream issue.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).

II.  The Merits of the Increased Rating Claim

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The severities of the disabilities at issue are to be considered during the entire period from the initial assignment of a disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
The Veteran's service-connected plantar fasciitis of the right foot is rated by analogy under 38 C.F.R. §§ 4.20, 4.71a, DCs 5299-5276.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to plantar fasciitis of the feet, and it must be rated by analogy.  38 C.F.R. § 4.20. 

Under DC 5276, a 10 percent rating is warranted for moderate flatfoot with the weight-bearing line being over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 20 percent rating is warranted for severe unilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 30 percent rating is warranted for pronounced unilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Court in Mitchell, explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right foot plantar fasciitis is rated under DC 5276 at 10 percent disabling.  Based on the above criteria, the Veteran's right foot plantar fasciitis does not warrant a disability rating in excess of 10 percent at any point during the period on appeal.  The Veteran has not demonstrated severe unilateral flatfoot manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, or characteristic callosities.  

In November 2010, the Veteran was afforded a VA examination for her claimed plantar fasciitis of the right foot.  The Veteran reported experiencing sharp aching moderate foot pain for years, along with stiffness, high arches, and lack of endurance.  She admitted that the disability had moderate effects on daily routines such as exercising and recreation.  She further added that the plantar fasciitis prevented her from participating in sports, and she endured moderate weekly flares up that last for hours.  She reported no weakness, swelling, bruising, drainage, instability, locking, fatigue, numbness or tingling, clicking, crepitus or popping, or decreased range of motion.  She admitted to being only able to stand for 15 to 30 minutes with no effects on daily routines such as chores, shopping, traveling, feeding, bathing, dressing, toileting, or grooming.  The Veteran reported her pain was worse when climbing stairs, running, prolonged sitting or standing, motorcycle riding, squatting, sit ups, push-ups, and jumping.  She explained that her pain is often alleviated by taking Motrin, stretching, and utilizing arch supports.  

Upon physical examination, the examiner noted that the Veteran had high arches with no lesions, deformities, malalignment, erythema, ecchymosis, heat, instability, swelling, drainage, or scars.  There was no evidence of abnormal shoe wear pattern, calluses, or skin breakdown.  There was also no loss of instep arch support with standing, and the Achilles tendon appeared in normal alignment.  There was no evidence of posterior tibial tendon damage, and no crepitus or guarding with palpation.  The Veteran's foot exhibited tenderness to the plantar fascia, heel and metatarsal heads with lateral compression but no pain with motion.  The examiner noted that there was no evidence of weakness, decreased strength with range of motion, lack of endurance, instability, fatigue, spasm, incoordination, subluxation, obvious atrophy, or tone.  There was adequate dorsi and plantar flexion of the ankle, and all toes exhibited no limitations following repetitive use.  The examiner diagnosed the Veteran with plantar fasciitis with plantar spurs that the Veteran developed and was treated for while in service.  
In May 2015, the Veteran was afforded a second VA examination for her service-connected unilateral right foot plantar fasciitis disability.  She reported to the examiner that her service-connected unilateral foot disability has limited her in what she wants to do.  She stated that she is no longer able to ski or ride her quad.  She avoids long bicycle rides and hiking and fishing. 

Upon physical examination of the right foot, the examiner noted that the Veteran exhibited moderate pain, weakness, fatigability, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner noted that the Veteran wears assistive devices (i.e. Dr. Scholl's inserts) to help with locomotion, but after studying the diagnostic images of the Veteran's foot, there were no indications of arthritis.  The examiner also noted that the Veteran has not missed work due to foot pain.  The examiner noted that the Veteran has moderate unilateral plantar fasciitis.  The examiner provided a description of plantar fasciitis which the examiner stated occurs when the band of tissue is overloaded or overstretched which causes small tears in the fibers of the fascia, especially where the fascia meets the heel bone.

Private treatment records reflect continuing treatment for the Veteran's service-connected plantar fasciitis.  Specifically, during service in July 2006 the Veteran was put on exercise and conditioning training restrictions by her private medical examiner, where she could not run, walk or do push-ups for an extended period of time.  There are no other private medical records that indicate any further worsening or treatment of the Veteran's right foot plantar fasciitis.  

The criteria for a disability rating in excess of 10 percent under DC 5276 have not been met.  As previously stated, in order to warrant the next-higher 20 percent rating under DC 5276, the Veteran's service-connected unilateral foot disability must exhibit severe unilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.) pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Veteran's disability has been characterized as moderate, and there is no indication that the severity of the disability has been described as severe.  There are complaints of pain of the foot, but there is no objective evidence of severe marked deformity, indication of swelling on use, or characteristic callosities.  The absence of the objective evidence as noted in VA examiners' conclusions, demonstrates the overall moderate nature of the Veteran's disability.  Therefore, a higher disability rating under DC 5276 is not warranted for the Veteran's service-connected unilateral foot disability.

In addition to DC 5276, the Board has considered whether evaluation of the service-connected unilateral foot disability under any alternative diagnostic codes would provide a basis for a higher rating.  The Board has considered DC 5284, residuals of other foot injuries.  Under this code, moderate residuals of foot injuries are rated 10 percent, moderately severe residuals of foot injuries are rated 20 percent, and severe residuals of foot injuries are rated 30 percent.  A note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent.  38 C.F.R. § 4.71a.  The evidence of record shows that the Veteran has been diagnosed with plantar fasciitis.  The November 2010 VA examiner has characterized the Veteran's unilateral plantar fasciitis with "moderate" high arches, such finding is indicative of a 10 percent rating, which she is receiving currently.  Also as reflected in the May 2015 VA examination, it is noted that the Veteran's has "moderate" injury of the plantar fasciitis but there is currently no objective evidence in the record of loss of use of the foot in order to receive the 40 percent disability rating under DC 5284.  As such, a higher rating is not warranted under DC 5284.  There is also no evidence of the Veteran having bilateral weak foot; claw foot; Morton's disease; hallux valgus; hallux rigidus; hammer toe or malunion of, or nonunion of tarsal or metatarsal bones.  Thus, a higher rating is not warranted under DCs 5277, 5278, 5279, 5280, 5281, 5282 and 5283. 

The clinical evidence does not show that the Veteran's unilateral foot disability has been manifested by symptomology that equates to severe unilateral disability even when considering 38 C.F.R. §§ 4.40 , 4.45 and the Court's holding in Deluca, supra. The Board has considered sections 4.40 and 4.45 and Deluca, supra, as the evidence shows the Veteran experiences pains while demonstrating movement in her foot; however, the medical evidence of record does not reflect that her pain has been so disabling to result in severe foot disability warranting the next-higher 20 percent rating under DC 5276.

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at a 10 percent level for her unilateral plantar fasciitis disability, staged ratings are unjustifiable.

The Veteran has submitted no evidence showing that her service-connected foot disability has markedly interfered with her employment status beyond that interference contemplated by the assigned rating, and there is also no indication that the service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of DC 5276, taking into account 38 C.F.R. §§ 4.40 and 4.45 as well.  Therefore, the Board finds that the scheduler criteria adequately describe the Veteran's foot disability.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321 (b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).

The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected bilateral right foot plantar fasciitis disability has worsened.  However, the objective clinical findings do not support her assertions for the reasons stated above.  The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 10 percent for plantar fasciitis of the right foot is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

A disability rating in excess of 10 percent for plantar fasciitis of the right foot is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


